Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, prior art of record does not teach a selected area of the electro-optical layer through the patterned transparent electrodes, wherein the electro-optical layer changes a portion of the light beam from the first polarization to a second polarization; a second polarizer configured to selectively pass the portion of the light beam of the second polarization; and a detector configured to receive the portion of the light beam output from the second polarizer.
	Regarding claim 12, prior art of record does not teach an electric field is applied to a selected area of the electro-optical layer through the patterned transparent electrodes; selectively passing the portion of the light beam of the second polarization through a second polarizer; and receiving the portion of the light beam on a detector.
Regarding claim 17, prior art of record does not teach a selected area of the electro-optical layer through the patterned transparent electrodes, wherein the electro-optical layer changes a portion of the light beam from the first polarization to a second polarization; a second polarizer configured to selectively pass the portion of the light beam of the second polarization; and a detector configured to receive the portion of the light beam output from the second polarizer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUB 20210263198 and 20200326563 are in related field of invention but they do not teach the specifics set forth by the current application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK